 LUCKY STORES. INC.Lucky Stores, Inc. and United Food and CommercialWorkers International Union, AFL-CIO, Local839.' Case 32-CA-864September 28, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 5, 1979, Administrative Law Judge StanleyGilbert issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in support of the Decision and in response toRespondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Lucky Stores, Inc.,Watsonville, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I The name of the Charging Party, formerly Retail Clerks InternationalUnion, Local 839, AFL-CIO, is amended to reflect the change resultingfrom the merger of Retail Clerks International Union and AmalgamatedMeatcutters and Butcher Workmen of North America, on June 7, 1979.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Basedupon a charge filed on April 19, 1978, by Retail ClerksInternational Union, Local 839, AFL-CIO, hereinafter re-ferred to as the Union, the complaint herein was issued onMay 31, 1978. On November 8, 1978, an amendment to thecomplaint was issued. The complaint, as amended, allegesthat Lucky Stores, Inc., hereinafter referred to as the Re-spondent, violated Section 8(aXl) of the Act by unlawfullyinterrogating employees on three separate occasions and byalso coercing and intimidating an employee because of hisprotected activity on the last of said occasions. Respondent,by its answer, denies that it engaged in the alleged unlawfulconduct.Pursuant to notice a hearing was held in Watsonville,California, on December 11, 1978. Appearances were en-tered on behalf of General Counsel and Respondent andbriefs were timely filed by said two parties.Based upon the entire record' in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent admitted the following allegations in thecomplaint:Respondent is now, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the State of California, with an officeand principal place of business located in San Leandro,California, where it is engaged in the business of the retailsale of grocery and related products.During the past 12 months, Respondent, in the courseand conduct of its business operations, derived gross rev-enues in excess of $500,000; it also purchased and receivedgoods or services valued in excess of $5,000 which origi-nated outside the State of California.Respondent admits that it is, and has been at all timesmaterial herein, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent, the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe only facility of Respondent involved in this proceed-ing is its store number 36 in Watsonville, California. At alltimes material herein, David Ruiz occupied the position ofmanager of said store, and it is found that during said timehe was not only a supervisor within the meaning of Section2(11) of the Act, as admitted by Respondent, but also wasits agent acting on its behalf within the meaning of Section2(13) of the Act.The unfair labor practices alleged in the complaint, asamended, were all predicated upon the conduct of Ruiz. Itis alleged that he unlawfully interrogated employees of saidAs indicated in the transcript of the proceeding, the last portion thereofwas not transcribed because the tape recordings of the remainder of theproceeding were lost. The missing portion consisted substantially of the tes-timony of Clarence William Amos. The parties entered into a joint motionand stipulation where they set forth the substance of his testimony andwaived their rights to his further examination or cross-examination. By orderissued January 25, 1979, I received said stipulation in the record as their jointexhibit. It was further stipulated therein that G.C. Exhs. 2 and 3 were re-ceived into the record.245 NLRB No. 79647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore number 36 in mid-March 1978, on or about April 12,and on or about August 11, 1978. It is also alleged that onor about August 11, 1978, he "coerced and intimidated anemployee because he had engaged in union activities." Theonly witnesses who testified were called by the GeneralCounsel, and, since their testimony is uncontradicted andcredible, it is credited.According to the stipulated testimony of Amos, he is thepresident of the Union and on the following dates he visitedthe store and spoke to Ruiz concerning allegations thatcourtesy clerks ("bag boys") were performing certain workcontrary to the terms of the collective-bargaining contractin effect between Respondent and the Union: (a) About themiddle of March, 1978; (b) On April 6, 1978; and (c) OnApril 12, 1978.Claud Osborn, an employee, testified that when he deliv-ered some invoices to Ruiz' office in mid-March 1978, Ruizasked him, "Do you know who called the Union?" to whichhe replied, "Gee, I sure don't." While Osborn testified thatRuiz did not indicate what the call to the Union had refer-ence to, Osborn did testify that he had seen Amos in thestore a day or two prior to the day he was questioned byRuiz.'Leroy Shiflet, an employee, testified that he was sum-moned to Ruiz' office in the evening of April 12, 1978, andthat when he arrived Ruiz and another employee, JimHicks, were present. Shiflet's testimony continues as fol-lows:A. Mr. Ruiz asked me if I had called the Unionpertaining to the bag boys doing duties that were notin line with the contract.I told Mr. Ruiz that I had not called the Union onthat particular item.Q. Did he ask you anything else?A. He asked me if I knew who had. I told Mr. RuizI did not.Q. Do you recall whether Mr. Ruiz said anythingelse?A. He asked me if I called the Union about Mr.Sweeny.Q. Do you know what he was referring to when heasked you this?A. I did not.Q. (By Mr. Sotolongo) Who was Mr. Sweeny?A. Mr. Sweeny is the assistant manager.Q. What happened after this?A. Mr. Ruiz kept asking me if I knew who hadcalled the Union. I told Mr. Ruiz I did not and I toldhim further that I would not answer anymore of hisquestions unless I was represented by my representa-tive from the Local Union 839 from Salinas.Q. What occurred then?A. Mr. Ruiz got very mad and told me to go back towork.2 It is noted that according to Amos' credited testimony, he spoke to Ruizin mid-March about the bag boys doing work contrary to the provisions ofthe contract.In his cross-examination. Shiflet testified that in the courseof his conversation with Ruiz, Ruiz stated that he wouldprefer to deal with problems concerning potential violationsof the contract first rather than hearing about them fromthe Union.It is noted that according to Amos' credited testimony, hespoke to Ruiz on April 6 and April 12 about bag boys doingwork contrary to provisions of the contract.By way of defense Respondent introduced a letter ad-dressed to Shiflet dated July 14, 1978 (with a copy sent tothe Union), signed by Walter H. Herkal, Jr., Respondent'sindustrial relations manager. In its brief, Respondent ar-gues that no remedial order is required for Ruiz' interroga-tion of Shiflet by virtue of said letter. Said letter reads asfollows:It has come to our attention that you claim to havebeen questioned by Lucky Stores management person-nel regarding whether your [sic] or other employeeshave made complaints to the Union about store opera-tions. Our investigation of this claim reveals that a dis-pute exists as to what actually happened, but we haveconcluded that no such interrogation occurred in viola-tion of the National Labor Relations Act. However, wedo wish to apologize for any misunderstanding thatmay have resulted from this incident.You should be aware that the National Labor Rela-tions Act gives all employees the rights to organizethemselves, to form, join or help unions to bargain as agroup through a representative they choose, to act to-gether for collective bargaining or other mutual aid orprotection, and to refuse to do any or all of thesethings. It has been the consistent policy of LuckyStores, Inc. not to do anything that interferes withthose rights and we certainly do not unlawfully ques-tion our employees regarding their union activities orthe union activities of others. More specifically, it isnot Lucky Stores' policy or practice to question any ofour employees regarding whether they or any otheremployee have made complaints to the Union aboutstore operations. If you feel that any management per-sonnel take actions in violation of any of these policies,do not hesitate to contact me directly either personallyor through your Union.It is noted that said letter was sent by Respondent over 3months after the incident occurred, about 3 months afterthe charge was filed and 1-1/2 months after the issuance ofthe complaint. It is also noted that said letter neither dis-avows nor repudiates Ruiz' conduct but rather contendsthat no unlawful interrogation occurred, as it understandsShiflet's claims, and merely apologizes for "any misunder-standing that may have resulted from this incident." Theletter does state that it is not the policy or practice of Re-spondent to violate any of the rights employees are grantedunder the Act, including questioning employees whetherthey or other employees "have made complaints to theUnion about store operations." Respondent's argumentbased on said letter is considered below.The last two allegations of unfair labor practices arebased upon the same incident which occurred on AugustI , 1978. It appears necessary to set forth the circumstanceswhich led up to said incident. The parties entered into the648 LUCKY STORES. IN(C.following stipulation: "that on July 19, 1978. Teamsters Lo-cal 315 struck Safeway, that on August 6, ocal 287 of theTeamsters struck Alpha Beta and Ralph's, that Safeway,Lucky (Respondent). Alpha Beta and Ralph's. were bar-gaining as part of a multiemployer group at that time witheight Teamsters Locals, and that on or about August 7. or 8Lucky Stores engaged in a defensive lockout against thevarious Teamsters Unions that were representing its em-ploy ees."By letters dated July 31 and August 9, 1978. and signedby Amos, the Union notified its members, including theemployees at the store involved herein, of the ongoing strikeby the Teamsters and of the facts that the strike had beensanctioned by the Union, that their refusal to pass throughTeamster or IAM picket lines was protected under theirUnion's contract with their Employer, and that crossing orworking behind said picket lines "max be subject to Uniondiscipline." It is noted, according to Amos' stipulated testi-mony, that the strike sanction granted by the Union was"on the condition that the Teamsters maintain pickets on atwenty-ftour (24) hour basis at the stores involved in theprimary economic labor dispute."Emilio DaSilva testified that on August I I he was se, ingas night crew manager.' Following is a summarN of hiscredited testimony. He arrived at about 10 p.m. and discov-ered certain equipment had been "tampered with;" i.e.. thekey was missing from the forklift, and two steel plates weremissing which were required to drive the forklift onto atruck or van to unload it. Not long after he arrived, a trac-tor truck hauling two vans "pulled into the pit to unload."He (DaSilva) asked the driver if he was a union driver, andhe said he was not. Apparently at that point, Shiflet went toa pay phone and called Amos. After Shiflet spoke to Amos.DaSilva took over the phone from Shiflet and told Amosthat there was a noncompany truck with a nonunion driverat the store to be unloaded and asked Amos, "[Wlhatshould we do?" Amos told him "none of us were to go intothe truck." DaSilva then went into the office and calledRuiz at his home and repeated the circumstances withwhich the employees were confronted, including apparentlyAmos' instruction and the situation about the forklift andthe missing plates. It is apparent from DaSilva's testimonythat Ruiz understood from his conversation with DaSilvathat Amos' instruction not to unload the vans resulted froma phone call to Amos initiated by an employee other thanDaSilva.Ruiz arrived at the store about 25 minutes later. DaSil-va's testimony continues as follows:Q. Would you tell us what occurred when Mr. Ruizarrived in the store?A. He called a meeting of all the employees in thestore to the back room, to the storage area.Q. How many employees did you say there were?A. About eleven to thirteen employees.Q. What occurred when the employees came intothe back?It appears that he was a member of the Union. No issue was raised ortestimony elicited as to whether or not he was a supervisor within the mean-ing of the Act. In any event, a resolution of that question is not material toa resolution of the issues herein.A. Well. when we all gathered in the back in a cir-cle, he stood in the middle. He asked: Who called theUJnion.Q. Did he say anything else'? Was there any re-sponse to that'!Jit.);l GII.HIRI: Was there a response?1111 WIINFSS: Yes. I responded. I said that I hadtalked to Bill Amos. And then he asked again: Whocalled the Union?And then at that point. Dick Shitlet said: I called theUnion.Q. (By Mr. Sotolongo) What occurred then, Mr.DaSilva?A. Dave Ruiz became really upset and he went rightup to Dick Shiflet's face. He started screaming rightinto his face and called him all kinds of names.Q. What kind of names did he call him?A. He was a malignant cancer. we should all stayaway from him, that we should try to avoid him at allcost. He just went on and on.Q. What tone of voice was he using?A. He was really angry. He was just screaming sixinches away from his face.Q. Do you remember some of the other things hesaid?A. He just called him about the most debasingthings that you could call a man.Q. How long did this go on?A. Ten, fifteen minutes.Q. Did Mr. Shifet say anything or do anything?A. No. He just froze there.Q. Were the other employees there when this washappening?A. Yes. We were ll there.Q. After this occurred. what happened'A. He told Dick Shiflet to get out, to go out andwork and to get out of his sight.And then he told us a few more things. We had somemissing equipment, missing unloading plates, and weneed those plates to unload the trucks, and they weremissing from the establishment.Thereafter the employees unsuccessfully searched for themissing plates, and while DaSilva did not go into the vans,he assisted the truckdriver and Ruiz (who unloaded thevans) by driving the forklift (apparently on the loading plat-form). It appears that the forklift was made operable byfusing some wires. None of the employees assisted in theunloading, and DaSilva told Ruiz he would assist in theunloading but would not go into the vans. It is noted at thispoint, although I do not consider it to be material to aresolution of the issues herein, that there was no picketingat the store involved herein by the Teamsters on August I Ior prior thereto.Resolution of the IssuesClearly the inference may be drawn that the interroga-tion of Osborn in mid-March and of Shiflet on April 12 byRuiz as to calling the Union was prompted by Ruiz' resent-ment that complaints had apparently been lodged b one ormore employees that bag boss were used for work contrary649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the provisions of the union contract. Also, the inferencemay be clearly drawn that the interrogation of the I to 13employees at the meeting Ruiz called on the night of Au-gust I as to who called the Union was prompted by resent-ment that an employee had made a call to the Union toelicit advice about unloading the vans driven by a non-Teamster driver. Although the three incidents were spreadover a period of approximately 5 months,nevertheless. theyconstitute a pattern which clearly conveyed to the employ-ees Ruiz' resentment of employees complaining to or con-sulting their bargaining representative. In any event, suchinquiries of employees about their union activities are in-herently coercive and violative of Section 8(a)( 1 ) of the Act.P. B. and S. Chemical Company, 224 NLRB 1, 2 (1976)Graphic Services Corporation, 224 NLRB 17 (1976). The in-quiries had no legitimate purpose, and they were not ac-companied by any reassurances which would offset theircoercive effect. The coercive effect of such interrogationwas enhanced by Ruiz' verbal attack against Shiflet on Au-gust II, which was clearly based on his confession that itwas he who had called the Union. In addition, the verbalattack upon Shiflet for having called the Union must havenot only intimidated Shiflet but also the other employeeswho witnessed it, and it had the effect of coercing, restrain-ing, and interfering with employees' protected right to con-sult with their bargaining representative, in violation ofSection 8(a)(l) of the Act.As to Respondent's contention that its above-quoted let-ter to Shiflet dated July 14 precludes the necessity of issuinga remedial order for Ruiz' interrogation of Shiflet on April12, as noted above it was sent over 3 months after the inci-dent and did not either disavow or repudiate Ruiz' conduct,but rather characterized the complaint about it as merely amisunderstanding for which it apologized. The letter wasneither "timely," nor an unambiguous repudiation of Ruiz'unlawful conduct. Moreover, it was followed on August IIby similar and more egregious conduct. Consequently, theredoes not appear to be any merit in Respondent's said con-tention. Passavani Memorial Area Hospital, 237 NLRB 138,139 (1978).In its brief, Respondent argues that the "five second con-versation with Osborn" does not demonstrate a pattern ofinterrogation. If the interrogation of Osborn had been theonly incident, I would have been inclined to agree that, ofitself, it was de minimis. With respect to the individual inter-rogation of Shiflet on April 12, Respondent seeks to sloughit off by contending that Ruiz was only attempting to in-form Shiflet that "the employee had failed to follow theproper grievance procedure." The Respondent overlooksthe fact that the testimony with regard to the incidentclearly indicates that the main thrust of Ruiz' statements toShiflet was an attempt to ascertain who had called theUnion, which knowledge was unnecessary for Ruiz to haveto point out what in his opinion would have been theproper procedure. As to the third incident, in its brief, Re-spondent relies to a great extent on the "no-strike" clauseand the exception thereto (a picket line) in the collective-bargaining agreement. These matters were in no way ger-mane to the interrogation of the assembled employees as towho called the Union. Also not germane thereto were themissing key to the forklift or the missing steel plates usedfor unloading. These collateral matters afford no plausiblereason for Ruiz' need to know who called the Union forinstructions as to whether or not to unload the vans, or forRuiz' verbal attack on Shiflet for admitting that he was theone who placed the call. It is noted that Ruiz displayed noanger toward DaSilva who received the instruction fromAmos not to unload the vans and relayed it to the employ-ees. Thus, said collateral matters afford no defense to theallegations with respect to Ruiz' conduct on August I I.In finding the incidents of unlawful interrogation, I havenot overlooked the case cited by Respondent, Swank Con-struction Company, 239 NLRB 844 (1978). I do not believethat said case can be said to be applicable to the factsherein. In the cited case, there was a single interrogation ofa union steward as to whether he had called the Union. Itwas reasoned therein that that question would not tend to"inhibit" the union steward "from performing his duties asa steward in the future."IV. iF EFFECT(' OF 1llE UNFAIR LABOR PRA( II(ES UPONCOMMERCEThe unfair labor practices of Respondent set forth in sec-tion I1l, above, occurring in connection with its operationsset forth in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.\. IFt REMEDYIt will be recommended that Respondent be ordered tocease and desist from engaging in the unfair labor practicesfound herein and take certain affirmative action, as pro-vided in the recommended Order below, designed to effec-tuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by un-lawfully interrogating employees to determine who calledthe Union in mid-March and on April 12 and August 11,1978, about matters relating to the contract between theUnion and Respondent.4. Respondent violated Section 8(a) I) of the Act by ver-bally abusing an employee on August 11, 1978, for havingcalled the Union about a matter relating to said contract.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:650 l.UCKY STORES, IN('.ORDER'The Respondent. Lucky Stores. Inc.. Watsonville. ('ali-fornia. its officers. agents, successors, and assigns shall:I. Cease and desist from:(a) Unlawfully interrogating employees to determinewho called Retail Clerks International Union, local 839.AFL-CIO. their collective-bargaining representative, aboutmatters relating to its contract with said Union.(b) Verbally abusing employees for having called saidUnion about a matter relating to said contract.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Post at its store number 36 in Watsonville California,copies of the notice attached hereto and marked. "Appen-dix."5Copies of said notice on forms to be furnished by theRegional Director for Region 32, shall. after being dulIn the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided n Sec. 102 J48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.In the event that this Order is enforced by a Judgment of ;l United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States (ourt of Appeals Enforcing an Order of the Nalionallabor Relations Board."signed by an authorized representative of Respondent. beposted by Respondent immediately upon receipt thereofand maintained by it for a period of at least 60 consecutivedays thereafter in conspicuous places. including all placeswhere notices to employees a;re customarily posted. Reason-able steps shall be taken bh Respondent o insure that saidnotices are not altered. deflliced. or covered hb an', othermaterial.(b) Notif5 the Regional Director for Region 32. in wl-riing, within 20 days from the date of this Order. W.hat stepsRespondent has taken to comply hereu itil.APPEN )IXNoIrl( t T( EPt YI (YISPOSIED BY ORDER ()f illtNAt ONAl. LABOR REI.AII()NS BARI),An Agency of the United States (;overnmnentWI wII.I. No) unlawfull\ interrogate employees todetermine who called Retail Clerks InternationalUnion. Local 839. AFL CIO, their collective-bargain-ing representative, about matters relating to our con-tract with said Union.WE WILLt. Not verbally abuse employees for havingcalled said Union about matters relating to said con-tract.Wtu wili. Not in ans like or related manner interferewith. restrain. or coerce employees in the exercise ofthe rights guaranteed under Section 7 of the Act.].l( KY SI()RS. IN .651